DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP17157251.4, filed on 02/21/2017.
Election/Restrictions
Applicant’s election without traverse of the invention of group I (claim1-11) in the reply filed on 02/17/2020 is acknowledged.
Claims 12-15 are withdrawn.
Claim Objections
Claims 2-7 and 9-11 are objected to because of the following informalities: 
Claims 2-7 recited in line 1, the limitation “A die according” is suggested to be replaced with “The die according”,
Claims 9-11 recited in line 1, the limitation “A joining tool system according” is suggested to be replaced with “The joining tool system according”,
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “element for storing”, “device to communicate and receive” and “device to establish” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “element” and “device” coupled with functional language “for storing”, “to communicate and receive” and “to establish” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.

A review of the specification shows that there are no equivalent structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Claims 1 and 8 recited the limitation “storing element for storing”, Claim 8 recited the limitation “reader device to communicate and receive” and Claim 11 recited the limitation “reader device to establish” and there is no equivalence structure recited in the specification.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 8 recited, the limitation “storing element for storing” 
Claim 8 recited the limitation “reader device to communicate and receive”,
Claim 11 recited the limitation “reader device to establish” that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6 and 8-11 are rejected (as best understood) under 35 U.S.C. 103 as being unpatentable over Andreas et al. (DE-102013021055) hereinafter Andreas.
Regarding claim 1,
Andreas discloses a die (10, shown in fig.1 and 7-8) for deforming a workpiece material in a joining tool, the die comprising: 
a head (12,14) comprising a top side (20) partially defining a cavity (18) in which the workpiece material is to be deformed, 
a bottom side (see fig.7 shown as element 35) opposite the top side (20), and 
a lateral side (24) arranged between the top side and the bottom side (see fig.1 and 7); 
a stem ( refers as element 39 in fig.7) which extends along a longitudinal axis from the bottom side of the head (see fig.1 and 7); and 

    PNG
    media_image1.png
    218
    409
    media_image1.png
    Greyscale

an identification tag (46) is wrapped circumferentially around the head, such that the identification tag (46) entirely surrounds the head, 
Andreas discloses an identification tag (46) to be RFID (as recited in Page 6 line 14 and page 11 lines 4-5), but is silent about the identification tag having an antenna for receiving and/or transmitting a signal, and a storing element for storing information and 
Regarding claim 2,
The prior art Andreas discloses all limitations in claim 1.
Andreas discloses wherein the die (10) further comprises a groove (102) extending around the head (12,14) on the lateral side between the top side and the bottom side, and the antenna (i.e. identification means RFID element 46 hereinafter A) is arranged in the groove (102).
Regarding claim 3,
The prior art Andreas discloses all limitations in claim 1.
Andreas discloses wherein the die (10) further comprises a recess (102), and the storing element (i.e. identification means RFID hereinafter S) is arranged in the recess (102).
Regarding claim 4,
The prior art Andreas discloses all limitations in claim 1.
Andreas discloses wherein the recess (102) is located on the lateral side of the head (12,14).
Regarding claim 5,
The prior art Andreas discloses all limitations in claim 1.

Regarding claim 6,
The prior art Andreas discloses all limitations in claim 1.
Andreas discloses wherein the identification tag is a radio frequency identification (RFID) tag (as recited in Page 6 line 14 and page 11 lines 4-5).
Regarding claim 8,

a die (10) having a head (12,14) comprising a top side (20) partially defining a cavity (18) in which the workpiece material is to be deformed, 
a bottom side (see fig.7 shown as element 35) opposite the top side (20), and 
a lateral side (24) arranged between the top side and the bottom side (see fig.1 and 7); 
a stem ( refers as element 39 in fig.7) which extends along a longitudinal axis from the bottom side of the head (see fig.1 and 7); and 
a die holder (50 as shown in fig.13) operable for supporting the die (10) such that the die cavity (18) is exposed for receipt of the workpiece materials; 

    PNG
    media_image2.png
    554
    514
    media_image2.png
    Greyscale

a setting tool (shown in fig.24 hereinafter S) supported by a first arm (152) over the top side of the die (10, see fig.24); and 
a reader device (100) operable to communicate and receive data on a contactless basis from the identification tag (46, see fig.24).
an identification tag (46) is wrapped circumferentially around the head, such that the identification tag (46) entirely surrounds the head, 

Regarding claim 9,
The prior art Andreas discloses all limitations in claim 8.
Andreas discloses a C-frame body (150), and the setting tool (S) is supported by the first arm (152) of the C-frame (150) and the die (10) is supported by a second arm (52) of the C-frame (see fig.24).
Regarding claim 10,
The prior art Andreas discloses all limitations in claim 9.
Andreas discloses wherein the reader device (100) is arranged on the C-frame (since the reader device can be associate with element 50 as recited in Pag.10 lines 35-36 and element 50 is associate with element 52 as shown in fig. 13 and 24, and element 52 is arranged on the C-frame therefore the reader device is arranged on the C-frame).
Regarding claim 11,
The prior art Andreas discloses all limitations in claim 8.

Claim 7 is rejected (as best understood) under 35 U.S.C. 103 as being unpatentable over Andreas in view of Urban US. Publication (2005/0237195) hereinafter Urban.
Regarding claim 7,
The prior art Andreas discloses all limitations in claim 1.
Andreas discloses the identification tag 46) but is silent about the identification tag to be covered by a material.
Andreas and Urban disclose both art in the same field of endeavor (i.e. press) and are concerned of a similar problem (i.e. identification tag/RFID).
Urban, in a similar art, teaches an identification tag (15) to be covered by a material (as recited in Para.[0005] lines 18-23). Urban teaches an identification tag to be covered by a material to be able to ensure security of the tag (as recited in Para.[0005] lines 18-23).
	It would have been obvious to the skilled artisan before the effective filing date to construct the identification tag of Andreas to be covered with a material as taught by Urban, as it would be beneficiary to Andreas, to be able to securely attached and ensure durability of the tag.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
February 24, 2021


/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725